DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
This application contains two claims numbered “6.” The second version “[[6]] 13. The device of claim 5, wherein the linear pattern forms a spiral …” should be renumbered for clarity. The second version of claim 6 is referred to as claim 13 in this office action. 
In claim 8, the language “… wherein the first linear pattern [[is]] comprises [[of]] a plurality of linear elements …” should be changed for proper grammar. 
In claim 9, the language “… comprising a surface [[a surface]] formed from a shape memory polymer …” should be changed for clarity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—



(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brennan; Anthony B. et al. (US 20100226943).
Regarding claim 1, Brennan discloses a medical device (¶ [0010], article has a surface topography for resisting bioadhesion of organisms; ¶ [0016], implantable device or material, such as a breast implant, a catheter or a heart valve; ¶ [0106], [0119], catheters, cosmetic implants, and heart valves), comprising:
a surface formed from a shape memory polymer (¶ [0103], surface can comprise a material such as, for example, a shape memory alloy, a shape memory polymer); 
that can transform from a first topography having a first linear pattern (¶ [0041], When viewed in a second direction, the groupings of features are arranged to define a linear pathway; ¶ [0042], pathway between the features may be linear but of a varying thickness; ¶ [0056], groupings of features are arranged with respect to one another so as to define a linear pathway or a plurality of channels); 
to a second topography that is different than said first topography (¶ [0103], the pattern can be dynamically modified during use … the surface can comprise a material … that can be activated when desired to either inhibit or to facilitate bioadhesion).

Regarding claims 4 and 5, Brennan discloses a device wherein the shape memory polymer transforms from said first topography to said second topography in response to heat (¶ [0104], pattern can be heated and consequently the dimensions of the features and those of the patterns can be changed during use);
wherein the surface is on an inside of a catheter (¶ [0106], biomedical or other applications which may be exposed to contamination by biological organisms, such as … catheters; ¶ [0202], pattern may also be used on the inner and outer surfaces of periodontal dressings; intravenous catheters and ports). 

Claims 1 and 4, 5 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Magin; Chelsea Marie et al. (US 20170216543). Magin is cited in addition to Brennan as discussed above.
Regarding claim 1, Magin discloses a medical device (¶ [0002], patterns for flow control, bioadhesion control, air control and migration control; ¶ [0003], flat devices used in medical examination; ¶ [0008], the article may be a wound dressing, a catheter, an endotracheal tube, or a prosthetic; ¶ [0061], tubular article such as a catheter or an endotracheal tube), comprising:
a surface formed from a shape memory polymer (¶ [0098], texture and/or the substrate … may be manufactured from a shape memory alloy or a shape memory polymer);
that can transform from a first topography having a first linear pattern (¶ [0031], FIG. 11(E), linear channels between elements of the pattern; ¶ [0061], FIG. 1, pattern is a curvilinear channel that extends across at least a portion of the surface of a tubular article such as a catheter; ¶ [0064], continuous paths of the FIGS. 1 and 2 may be linear or curvilinear);
to a second topography that is different than said first topography (¶ [0098] The texture … may be manufactured from a shape memory alloy or a shape memory polymer and its shape can be changed upon the used of an activating signal).

Regarding claims 4, 5 and 13, Magin discloses a device wherein the shape memory polymer transforms from said first topography to said second topography in response to heat (¶ [0098] The texture … may be manufactured from a shape memory alloy or a shape memory polymer and its shape can be changed upon the used of an activating signal such as a thermal signal); 
wherein the surface is on an inside of a catheter (¶ [0104] The patterns disclosed above in the FIGS. 1 and 2 can be used on the internal and external surfaces of conduits (e.g., catheters, endotracheal tubes, central venous catheters, urethral tubes); 
wherein the linear pattern forms a spiral on the inside of the catheter (¶ [0064], The continuous paths of the FIGS. 1 and 2 may be linear or curvilinear. In an embodiment, the continuous path is curvilinear and is preferably helical). 

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guerry; Joshua Benjamin et al. (US 20160114883 A1). Guerry is cited in addition to Magin and Brennan.
Regarding claim 1, Guerry discloses a medical device (¶ [0024], For example, apparatus 10 may be, and/or may include … a medical device; ¶ [0106] B4. The apparatus of any of paragraphs B1-83, wherein the apparatus is … a medical device), comprising: 
a surface formed from a shape memory polymer that can transform (¶ [0037], MEMS actuators 30 typically are fabricated on and/or from … a shape memory material); 
from a first topography having a first linear pattern (¶ [0031], The superhydrophobic state 42 of the controlled region 24 may correspond to all MEMS actuator(s) 30 of the controlled group 26 being in the activated state 32 (as shown in FIG. 3); ¶ [0034], Microprotrusions 46 may include, and/or may be … filaments, ridges, ribs … lobes, projections, and/or convexities … Microprotrusions 46 may be arrayed across the controlled region 24 (in a regular, irregular, and/or random arrangement)); 
to a second topography that is different than said first topography (¶ [0031], The related ordinary state 44 of the controlled region 24 may correspond to all MEMS actuator(s) 30 of the controlled group 26 being in the opposite (deactivated/activated) state (i.e., all being in the deactivated state 34, as shown in FIG. 4 …)). 
Regarding claims 2 and 4, Guerry discloses a device wherein the second topography is a smooth surface (¶ [0016], As used herein, where the controlled region 24 in the ordinary state 44 is described as smooth, the controlled region 24 is smoother (i.e., less textured) than when in the superhydrophobic state 42; ¶ [0031], The related ordinary state 44 … all being in the deactivated state 34, as shown in FIG. 4);
wherein the shape memory polymer transforms from said first topography to said second topography in response to heat (¶ [0037] Examples of MEMS actuators 30 include … thermal actuators … thermopneumatic actuators … and bent beam thermal actuators; ¶ [0080] wherein at least one, optionally each, MEMS actuator includes, optionally is … a thermal actuator … a thermopneumatic actuator … a buckle beam thermal actuator). 

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan; Edwin et al. (US 20090274877). Chan is cited in addition to Magin, Brennan and Guerry.
Regarding claim 1, Chan discloses a medical device (¶ [0003], biologically-relevant applications; ¶ [0005], material capable of promoting adhesion; ¶ [0049],"biocompatible" … with respect to a medical therapy), comprising:
a surface formed from a shape memory polymer (¶ [0042], the polymer mixture includes … "PEGA-AA") … copolymers and combinations thereof; ¶ [0043], polymers mixture is polyethylene glycolmethyl ether, acrylic acid and polyethylene glycol; ¶ [0055], "interfacial area" as used herein refers to the true surface area of the surface; ¶ [0080], FIG. 1, device 10 includes a stimuli-responsive surface 20);
that can transform from a first topography having a first linear pattern (¶ [0080], FIG. 1 illustrates a transition from a first state (e.g., FIG. 1A) to a second state (e.g., FIG. 1B) as a result of the application of a stimulus 30; ¶ [0081], the transition between two states shown in FIGS. 1A and 1B is an increase in the amplitude and the wavelength (lamda) of the surface texture features 22);
to a second topography that is different than said first topography (¶ [0044], transition from a first state to a second state wherein the second state has a more irregular topology relative to the first state; ¶ [0081], wrinkles and creases in an irregular, rumpled topology (e.g., FIGS. 4A and 4B, in particular the first two micrographs of each)).
Regarding the limitation of first and second topographies, Chan transitions the surface between ordered and irregular states (¶ [0044], [0081]). The embodiment of Fig. 1 changes its wavelength, amplitude and degree of regularity. In this way, Chan alters the topography of the surface between a relatively isotropic (irregular) state to an anisotropic (wave-shaped) state. 

Regarding claim 3, Chan discloses a device wherein the second topography is a second linear pattern having a different orientation than the first linear pattern (¶ [0008], [0009], [0029], the first state the texture has amplitude … and wavelength; ¶ [0044], the second state has a more irregular topology relative to the first state)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Guerry; Joshua Benjamin et al. (US 20160114883 A1) in view of Brennan; Anthony B. et al. (US 20100226943).
Regarding claim 5, Guerry is silent whether the surface is inside a catheter. Brennan discloses a medical device (¶ [0010], ¶ [0016], implantable device or material … a catheter; ¶ [0106], [0119], catheters), comprising:
a surface formed from a shape memory polymer (¶ [0103], surface can comprise … a shape memory alloy, a shape memory polymer);
having a surface on an inside of a catheter (¶ [0106], [0119], catheters).
Brennan selects a common type of medical device for preventing fouling or biofilm formation. One would be motivated to modify Guerry by arranging the surface inside a catheter as taught by Brennan since Guerry calls for providing structures on a medical device (¶ [0024], For example, apparatus 10 may be … a medical device). Therefore, it would have been obvious to modify Guerry with the catheter of Brennan in order to apply the superhydrophobic surface to a common medical device. 

Regarding claim 6, Guerry discloses a device where the linear pattern comprises a plurality of linear elements each having a width of five micrometers (¶ [0037], The physical dimensions of MEMS actuators 30 generally are between about one micron and several millimeters); and 
a height of five micrometers (¶ [0034], Microprotrusions 46 may have an average height of … greater than 3 μm, greater than 10 μm); and 
wherein the linear elements are separated from each other by a width of three micrometers (¶ [0037], MEMS actuators 30 may be spaced apart from one another with an average spacing of … greater than 1 μm, greater than 3 μm, greater than 10 μm, and/or greater than 30 μm). 
Guerry discloses dimensions that overlap the claimed width, height and spacing of the linear elements. A skilled artisan would have been able to modify Guerry by selecting values suitable for the width, height and spacing, from the ranges disclosed in Guerry. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan; Anthony B. et al. (US 20100226943) in view of Kahook; Malik Y. et al. (US 20120232648).
Regarding claim 7, Brennan is silent whether the shape memory polymer comprises tBA, PEGDMA, and DMPA. Kahook discloses a shape memory polymer for an intraocular lens (¶ [0002], [0023], [0049]), comprising:
a shape memory polymer (¶ [0020], SMP systems; ¶ [0063], polymers can be synthesized from monomers);
wherein the shape memory polymer comprises on t-butyl acrylate (tBA) (¶ [0065], tert-butyl acrylate (tBA); ¶ [0084], SMP samples listed in Table C);
poly (ethylene glycol) n dimethacrylate (PEGDMA) (¶ [0065] poly (ethylene glycol) dimethacrylate (PEGDMA) 1000; ¶ [0084], SMP samples listed in Table C); and 
photoinitiator 2,2-dimethoxy-2-phenylacetophenone (DMPA) (¶ [0081], 2,2-dimethoxy-2-phenylacetophenone (DMPA) may be used for photo-initiation).
Kahook formulates a SMP that is suitable for tissue contact or implantation (¶ [0016], intracorneal lenses include corneal implants and lenses; ¶ [0096], implanting SMP devices). One would be motivated to modify Brennan with the tBA, PEGDMA, and DMPA of Kahook to select a specific synthesis pathway for a SMP since Brennan calls for a SMP (¶ [0103]). Therefore, it would have been obvious to modify Brennan with the tBA, PEGDMA, and DMPA of Kahook in order to formulate a biocompatible SMP. 

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Guerry; Joshua Benjamin et al. (US 20160114883 A1).
Regarding claim 8, Guerry discloses a device wherein the first linear pattern is comprises of a plurality of linear elements each having a width of 20 micrometers (¶ [0037], The physical dimensions of MEMS actuators 30 generally are between about one micron and several millimeters); and 
the linear elements are separated from each other by a width of 20 micrometers (¶ [0037], MEMS actuators 30 may be spaced apart from one another with an average spacing of … greater than 3 μm, greater than 10 μm, and/or greater than 30 μm). 
Guerry discloses dimensions that overlap the claimed width and spacing of the linear elements. A skilled artisan would have been able to modify Guerry by selecting values suitable for the width and spacing (both 20 micrometers), from the ranges disclosed in Guerry. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 9-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of Ren; Dacheng et al. (US 10500370 B2).   
Regarding pending claim 9, Ren claims all limitations in patented claim 1. Although Ren claims a method, Ren also claims all features of the claimed surface, including its shape memory polymer and hexagonal recessive pattern. 

Regarding pending claims 10-12, Ren claims all limitations in patented claims 2-4, respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aizenberg; Joanna et al.	US 20140328999 A1
Fedynyshyn; Theodore et al.	US 20120276334 A1
Kim; Chang-Jin et al.	US 20160207083 A1
Bohn, Clayton C. JR. et al.	US 20050178286 A1
Pesika; Noshir et al.	US 20150159067 A1
Eggenspieler; Damien et al.	US 20120058302 A1
Boyce; Mary Cunningham et al.	US 20140030487 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781